Title: To John Adams from Matthew Ridley, 20 September 1782
From: Ridley, Matthew
To: Adams, John



Paris September the 20th: 1782
Sir

The present Letter is on a Subject, which, tho’ in itself little interesting to others, is, to me, as desiring to retain your good opinion, much so. The Subject I allude to, is that of the Loan negotiated by me in Holland for the state of Maryland. I should be sorry, after the repeated proofs I received of confidence and politeness from you, that you should conceive me reserved and close—yet such are the present appearances of that business; and therefore I wish to explain to you why, I said so little on the Subject. It was one of the Conditions on the part of Messrs. Van Staphorst, who negotiated this Affair, that I should communicate to no Person whatever, that it was seriously in Agitation, as they had in contemplation making an application to the City to Interest themselves in it. When I applied to you to authenticate the papers, your extreme delicacy in asking me no Questions prevented mine being hurt, and saved me much embarrassment. Had you acted otherways it must have distressed me; for I assure you my good Sir, I have yet to learn the Art of lying. This is the actual State of the matter; and I flatter myself will exculpate me in your Mind for any seeming reserve.
With respect to the manner in which this business was undertaken. I must inform you, I took every precaution to prevent it in any manner impedeing the Continental Loan and wrote the Gentlemen on that Subject before putting it into their Hands. I had always declared I would do nothing for a particular state that might injure the whole: and in the present instance was cautious to allow no more Interest or Commission for negotiation than had been agreed upon for the Continent. Indeed when the nature of the business I did is maturely considered, it is more of the Commercial than public kind. I contracted for a quantity of Tobacco at a certain price and in certain modes of delivery, in consequence of which, the Gentlemen agreed to advance me a certain Sum of Money and to endeavour to procure for me what farther sum I wanted, so far as the Funds I made by contracting for the Tobacco, would answer to.
I have given you the trouble of this Letter, not that I have any Reason to suppose you think amiss of any thing I did; but desirous as I am of retaining your good opinion and esteem, I could not reconcile to my self the leaving unexplained any part of my Conduct, which might, in Minds less Candid than I know yours to be, have a misterious appearance.

With best wishes for your health, and begging you to accept my sincere Thanks for the repeated Marks of Civility I received under your Roof, I have the Honor to be with great respect Sir Your most Obedient and most humble servant
Matt: Ridley


Chez Messrs. Le Couteulx & Co. Banquiers a Paris

